Citation Nr: 1032630	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-03 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for meralgia paresthetica of 
the right lower extremity.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1989.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision.  

During the course of his appeal, the Veteran was afforded an RO 
hearing before a Decision Review Officer (DRO) in September 2006.  

The matter was most recently before the Board in March 2009, when 
the case was, inter alia, remanded to the RO.  

The purpose of the remand was to supply the Veteran with 
corrective Veterans Claims Assistance Act (VCAA) notice, and to 
schedule him for a VA examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The currently demonstrated meralgia paresthetica of the right 
lower extremity is shown as likely as not to have had its 
clinical onset during the Veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by meralgia paresthetica of the right lower 
extremity is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA (2000)

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to 
assist a claimant in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, his former spouse's 
written statement, his testimony, private and VA treatment 
records, and VA examination reports.  Although this Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  

By way of procedural background, the Veteran first claimed 
service connection for numbness of the right thigh in October 
1989, immediately following his discharge from service.  He was 
denied service connection for meralgia paresthetica of the right 
lower extremity in a May 2001 RO rating decision and most 
recently applied to reopen the claim in a May 2004 RO rating 
decision.  

In March 2009, the Board reopened the claim of service connection 
and remanded the case for additional development.  

The Veteran asserts that, while being treated for swelling in the 
brain due to panhypopituitarism while in service, a stent was 
placed in his spine to drain fluid from the brain, and that a 
week after the stent was removed, he began to notice a numb spot 
on the side of his leg, three to four inches in diameter.  

The Veteran asserts that, over the past 15 years, that spot has 
grown to encompass the whole side of his leg, which is now 
totally numb.  Further, he claims that he now experiences pain 
descending down his leg that originated in his back where the 
lumbar puncture was performed.   

The service treatment records confirm that the Veteran underwent 
a lumbar puncture secondary to his panhypopituitarism in November 
1987.  

In conjunction with the current appeal, the Veteran underwent a 
VA examination, dated in July 2000, during which the examiner 
noted that the claims file was unavailable for review.  

The Veteran complained of numbness over the right lateral 
anterior thigh, extending from just below the lateral limit of 
the inguinal ligament to the level of the knee, the distance of 
almost 25 cm.  The examiner observed that the width of the area 
was about 10 cm extending from the lateral limit of the thigh to 
the mid anterior limit of the thigh, and noted that the Veteran 
did not complain of any other symptom besides numbness.  The 
Veteran gave a history of experiencing the numbness in 1988 and 
having the area of numbness continue to enlarge until it reached 
the present dimensions.  

On examination, the examiner observed that sensory examination 
revealed a patch of absent pin sensation over the anterolateral 
aspect of the entire right thigh, beginning approximately 5.0 cm 
below the right inguinal ligament and extending to the lateral 
anterior knee.  Pin stimulation of this region produced no 
response of sharpness and produced no dysesthesias.  The Veteran 
was diagnosed with meralgia paresthetica of the right lower 
extremity.  The examiner failed to provide an opinion regarding 
the nature or etiology of the Veteran's meralgia paresthetica of 
the right lower extremity.  

Notably, VA and private treatment records, dated from October 
2002 to the present, show findings of right leg pain, leg and 
joint pain, paresthesias, fibromyalgia and right leg 
radiculopathy documented on electromyography (EMG), sensory 
deficits consistent with known mild chronic right L5 
radiculopathy and right superficial peroneal neuropathy, lower 
extremity soreness for three years, significant morning 
stiffness, pain mostly lateral and posterior hip pain radiating 
down the anterior thigh, chronic leg pain not otherwise specified 
and weakness for five years per history, pain mostly lateral and 
posterior hip pain radiating down the anterior thigh, chronic 
muscle pain without obvious signs or symptoms of myopathy, to 
include differential diagnoses of steroid myopathy that is less 
likely, polymyositis, which is also unlikely, malignancy that is 
less likely, and fibromyalgia.  

Significantly, the Board notes that a July 2006 VA EMG 
examination recorded Veteran's clinical history of deep tingling 
in the right leg especially, and numbness in the L5 nerve root 
distribution.  Here, the Veteran was diagnosed with an abnormal 
electrodiagnostic examination, with evidence of a mild subacute 
right L5 radiculopathy with ongoing axonal loss, and right 
superficial peroneal sensory response revealing a mildly delayed 
peak latency, consistent with a very mild neuropathy involving 
this nerve.  

Most recently the Veteran underwent a VA examination in November 
2009.  The examiner reviewed the results of a November 2005 MRI 
of the lumbar spine, which revealed findings of focal T2 
hyperintensity at the posterior right paracentral portion of the 
L4 to L5 disc which may represent a small annular fissure/tear, 
and no disc herniation nor significant spinal canal/neural 
foraminal stenosis.  

On examination of the right lower extremity, the examiner 
observed no gross differences in mass, bulk, or tone from one 
side to the other.  Sensory testing with pin prick and light 
touch showed a significant decrease in the anterolateral areas of 
the right thigh as described in an ovoid shaped region in the 
territory of the lateral femoral cutaneous nerve on the right.  
The examiner noted the Veteran's most important risk factor for 
his meralgia paresthetica of the right lower extremity was his 
chronic obesity.  

Here the examiner opined that the Veteran's history and physical 
examination were consistent with a moderate form of lateral 
femoral cutaneous nerve entrapment syndrome or meralgia 
paresthetica, which he reported as having started in the 
beginning of 1988 when he was still in the service and 
immediately following a procedure where a lumbar spinal drain was 
removed.  

The examiner noted that there was no other significant history of 
trauma or surgery to the hips or back that would relate to this 
disorder.  The examiner concluded that it was more likely than 
not that the Veteran currently suffers from right meralgia 
paresthetica which began while in military service.  The examiner 
went on to explain that the Veteran's neurological disorder was 
caused primarily by his chronic condition of being overweight, 
and as of the year 2000, obese.  

As noted, there is sufficient medical evidence to support the 
claim.  The Board notes that when the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  While the November 2009 VA 
examiner has attributed the Veteran's meralgia paresthetica of 
the right lower extremity to his chronic obesity, the Board notes 
that the examiner also concluded that the Veteran's meralgia 
paresthetica had its clinical onset during the Veteran's military 
service.  

Given that service treatment records confirm that the Veteran 
underwent a lumbar puncture secondary to his panhypopituitarism 
in November 1987, that the Veteran asserted his claim for service 
connection immediately following his discharge from service, that 
the medical evidence of record confirms a long history of ongoing 
treatment for meralgia paresthetica of the right lower extremity, 
and that during his most recent VA examination the examiner found 
that the Veteran's meralgia paresthetica had its clinical onset 
during the Veteran's active service, the Board finds that the 
evidence is at least in a state of equipoise showing that the 
Veteran's current meralgia paresthetica of the right lower 
extremity is as likely as not due to the lumbar puncture that 
took place during his active service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for meralgia paresthetica of the 
right lower extremity is warranted.  



ORDER

Service connection for meralgia paresthetica of the right lower 
extremity is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


